Title: From John Adams to Benjamin Stoddert, 15 July 1800
From: Adams, John
To: Stoddert, Benjamin



Dear Sir
Quincy July 15 1800

Inclosed is an essay on a naval academy, which Dr. Morse put into my hand yesterday, in a letter to him from Captain Robert Haswell. It deserves some attention. I direct it to you at Washington city, though as I have no letter from, you, since your arrival, I am not informed whether you are there or in Georgetown. Wherever you are I wish you health & happiness With great regard I am Sir yours
